Citation Nr: 1130886	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  04-07 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1973 to December 1974 and from March 1981 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2003 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August, 2006, the Veteran appeared at a Video Conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.
 
This case was previously before the Board in January 2007, when the Board reopened the claim for service connection for PTSD and remanded the reopened claim for additional development.  This case came before the Board again in July 2009, when it was remanded for further development.  Unfortunately, the specific remand directives were not followed.  As the Veteran is entitled to full and complete compliance with remand directives, this matter must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was previously before the Board in July 2009.  At that time, the Board determined that the issue for consideration is limited to service connection for posttraumatic stress disorder, given that a prior separate rating decision had denied service connection for an acquired psychiatric condition other than posttraumatic stress disorder.  Because the Veteran did not appeal that rating decision, it is final and the considerations of Clemons v. Shinseki, regarding the need to consider other diagnoses which may be implicated by the Veteran's symptoms, do not apply in this case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The July 2009 Board remand also noted the extremely complicated history of this case, the multiple conflicting diagnoses, the confusion over the alleged stressor incidents, and the Board's need for expert guidance with respect to whether and how the DSM-IV criteria for posttraumatic stress disorder have been met.  Because the file contained so much conflicting and contradictory evidence, the Board specifically directed that the Veteran be afforded an additional VA examination by a panel of three Board-certified psychiatrists who could render a consensus opinion and reconcile the evidence already of record.

Unfortunately, on remand, the Veteran was afforded a VA examination in July 2010, by a panel made up exclusively of clinical psychologists, rather than the Board-certified psychiatrists as specified.  This in itself is a violation of the Stegall standard, and necessitates a remand to ensure compliance with the directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Of more pressing concern to the Board, however, is the fact that the opinion rendered only increased the confusion in this case, rather than alleviating it.

Specifically, the Board notes that the July 2010 panel of examiners, after administering the Clinician Administered PTSD Scale test - an "empirically validated assessment tool" - determined that the Veteran met the DSM-IV criteria for posttraumatic stress disorder, and linked that two of the five aspects of that diagnosis to the conceded in-service stressor of witnessing the death of a construction worker mauled by heavy machinery.  However, with respect to the other three aspects of the case, the panel determined that the symptoms existed to satisfy the DSM-IV criteria, but could not ascertain if they were related to the conceded stressor.  Further, they stated that any pre-existing trauma-related symptoms (such as those resulting from the alleged personal assault in service, a stressor which has not been confirmed) would have been exacerbated by the conceded stressor incident.  Finally, the panel determined that the previous VA examinations could be reconciled with these conclusions because the Veteran's symptoms at the 1992, 1997, 1998, and 2009 VA examinations were sub-threshold, implying that posttraumatic stress disorder was not actually diagnosable until their testing.  However, they did note two positive VA Medical Center intake reports showing posttraumatic stress disorder in 1995 (based on the alleged sexual assault) and 2010 (where the stressor incident was not identified).

The plain requirements of service connection for posttraumatic stress disorder which is not due to combat exposure or presence in an area where the Veteran could reasonably have felt fear of a hostile military or terrorist action are (a) a confirmed or conceded stressor in service; (b) a current diagnosis of posttraumatic stress disorder; and (c) a competent medical opinion which finds a causal relationship between the in-service stressor and the current posttraumatic stress disorder.  38 C.F.R. § 3.304(f).  The July 2010 opinion did note the existence of element (a), a conceded in-service stressor.  As to element (b), a current diagnosis, this appears to be supported by the testing performed, although the implication is that posttraumatic stress disorder was not actually existent until the testing confirmed it, notwithstanding the other two diagnoses of posttraumatic stress disorder referenced in the examination report.  With respect to element (c), a causal relationship, the July 2010 opinion is equivocal at best: two of the five elements of the diagnosis are related to the conceded in-service stressor but the rest are uncertain.  The Board is left more confused than before the remand was issued.

Inasmuch as the Court has held that the Veteran has a right to expect the directives of the remand to be followed, and the Board is still in need of expert assistance in untangling the many facets of the present case, another remand is in order.  On this remand, the RO and/or AMC is specifically instructed to provide for the panel examination conducted by three Board-certified psychiatrists, as previously directed.  The questions to be addressed by the panel remain the same, with the exception of the addition of the July 2010 opinion for consideration and reconciliation by the experts.

The Board reiterates the considerations of the previous remand, namely that the evidence now before the Board is convincing that an extensive VA psychiatric examination by a panel of three Board-Certified Psychiatrists is necessary to resolve this appeal.  The Board has considered obtaining an additional IME opinion.  However, the Board is of the opinion that the points of dispute in this case appears to be the examiner impressions upon interviewing the Veteran and her description of symptoms, points which can only be resolved with an actual in person psychiatric examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain clinical records of the Veteran's psychiatric treatment within the Southeast Louisiana Veterans Health Care System since March 31, 2010.

2.  Arrange for the Veteran to be afforded a VA psychiatric examination by a panel of three Board-certified psychiatrists.  The claims folders must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folders were reviewed.  Any indicated studies should be performed.

It must be specified for the examiners that the only confirmed or conceded stressor that may be considered in any diagnosis or opinion is that of witnessing the death of the construction worker on an Army Corps of Engineers who got caught in a piece of heavy equipment.

Based on a through review of the claims folder, and the examination findings, the panel should provide a consensus opinion addressing the following (if a consensus opinion cannot be achieved, the reasons for that must be explained by the panel in writing):

Determine whether the Veteran manifests posttraumatic stress disorder according to the DSM-IV criteria, fully explaining how each criterion have been met or not met.  If posttraumatic stress disorder is diagnosed, specify whether such is based on the confirmed stressor incident and if that stressor is deemed to be of sufficient gravity to produce posttraumatic stress disorder.  In arriving at this opinion, the examiners should provide a rationale for the opinions expressed.  

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the conceded in-service stressor is not more likely than any other to cause the Veteran's disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The examiners are requested to reconcile their ultimate diagnosis with the varying examiner impressions of record, including VA C&P examinations in 1992, 1997, 1998, 2009, and July 2010, and the impressions of all VA treating clinicians.

3.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide her and her representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


